Citation Nr: 1611617	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to October 1968, with additional periods of service in the Navy Reserves and the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran and spouse testified at a hearing in March 2011 before the undersigned.  A copy of the transcript is of record.  

In March 2011, the Board remanded this case to the Agency of Original Jurisdiction for further development.  

The issue of entitlement to service connection for tinnitus was initially on appeal and remanded by the Board in March 2011.  An October 2012 Decision Review Officer decision granted service connection for tinnitus.  The Veteran has not filed a notice of disagreement with regard to any appealable determination made in the October 2012 decision.  Therefore, that matter is not before the Board.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss is related to active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, bilateral sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

When a claimant seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At a September 2012 VA audiology examination, pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
45
45
LEFT
20
25
25
50
70

The average pure tone threshold was 33 in the right ear and 43 in the left ear.  Word recognition scores using the Maryland CNC test were 98 percent in the right ear and 96 percent in the left ear.  The Veteran's level of hearing loss meets the threshold criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2015).   

At a March 2011 hearing, the Veteran testified that during his period of active service, he served aboard the USS Boxer as a communications yeoman, which is verified by the service separation form.  He stated that while on the USS Boxer, he did office work.  He stated that when the ship went to general quarters, his battle position was in a space directly below its five inch guns, which were extremely loud.  He was not issued hearing protection.  He stated that general quarters drills occurred approximately once a month.  His testimony regarding noise exposure during active service is competent and credible.  

While there is no medical evidence of hearing loss during active service, the only audiological testing accomplished during the Veteran's period of active service used whispered or spoken voice tests, which are unreliable for rating purposes.

At the March 2011 hearing, the Veteran testified that during general quarters drills, his ears hurt and he had a headache.  The Veteran stated that he had trouble hearing in 1970 and 1971.  He acknowledged that he worked as a commercial pilot after his separation from active service.  However, he stated that he began that career in 1974, and had hearing loss prior to that time.  The Veteran is competent to report a decrease in hearing acuity.  There is nothing in the record to show that his assertion regarding the onset of hearing loss is not credible.  

The Veteran's spouse testified that she met him in 1970 and they were married in 1971.  At the time they met, the Veteran's spouse testified that he had difficulty hearing.  However, in July 2008, she had stated that the Veteran had difficulty hearing after flying in the Air National Guard, which was in the 1980s.  The Veteran's spouse's July 2008 and March 2011 statements about her observations of the Veteran's hearing loss are inconsistent, which lessens the credibility.  Therefore, her statements are not probative.   

The September 2012 VA examiner provided a negative opinion, relying in part on the normal whispered and spoken voice tests in the Veteran's service medical records.  The examiner concluded that the Veteran's enlistment examination for the Air National Guard was normal except for a mild hearing loss at 4000 Hertz in the left ear, and that during Air National Guard service, he developed mild hearing loss at 6000 Hertz bilaterally.  The examiner concluded that the Veteran's bilateral hearing loss developed after active service.  

In a November 2012 addendum opinion, the examiner provided another negative opinion, and concluded that the Veteran's bilateral hearing loss likely progressed through the years from "other causes" following separation from the Air National Guard.  

In a February 2014 addendum opinion, the examiner again opined that the Veteran's bilateral hearing loss progressed over the years from "other causes" following separation from the Air National Guard, but then concluded that it was initiated by Air National Guard service.  

The September 2012 VA examination and subsequent addendum opinions are afforded little probative weight because they rely in part on unreliable whispered and spoken voice tests and do not adequately address the Veteran's assertion of continuity of symptoms since active service.  Further, the February 2014 opinion appears to be positive, but then confusingly provides the same rationale for the November 2012 negative opinion.  However, the positive opinion carries persuasive value approximately equivalent to the negative value of the other opinions.

There is no evidence of any other intercurrent cause for the Veteran's current bilateral hearing loss.  Although the Veteran worked as a commercial pilot, he wore hearing protection and stated that his hearing loss began prior to that time.  The VA examiner noted non-occupational noise exposure, but did not explain its impact on his hearing.  Although further medical inquiry could be undertaken in this case, it is not permissible to seek an additional medical opinion where favorable evidence in the record is unrefuted.  Mariano v. Principi, 17 Vet. App. 305 (2003). 

The preponderance of the evidence is in favor of service connection for bilateral hearing loss based upon the competent, credible lay evidence regarding onset of symptoms.  38 U.S.C.A. § 5107(b) (West 2014).  

Because service connection is being granted based upon the Veteran's period of active duty service from March 1967 to October 1968, further discussion of whether it began during any subsequent period of active duty for training in the Air National Guard is not necessary.  

The Board finds that it is at least as likely as not that the Veteran's bilateral hearing was initiated during active service.  Therefore, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


